       Case 2:19-bk-19194-WB                 Doc 29 Filed 02/21/20 Entered 02/21/20 11:24:19            Desc
                                             Notice to Creditors Page 1 of 1

                                         United States Bankruptcy Court
                                           Central District of California
                                         255 East Temple Street, Los Angeles, CA 90012

                                                NOTICE TO CREDITORS

    DEBTOR(S) INFORMATION:                                            BANKRUPTCY NO. 2:19−bk−19194−WB
    Francisco Campos Romero                                           CHAPTER 13
    SSN: xxx−xx−0558
    EIN: N/A
    549 Hargrave St
    Inglewood, CA 90302




Please take notice that the order dismissing the above−captioned bankruptcy case has been vacated
By order of the United States Bankruptcy Court.
The Bankruptcy Case is Reinstated and Not Dismissed.
For further information, please refer to the court file




                                                                            For The Court,
Dated: February 21, 2020                                                    Kathleen J. Campbell
                                                                            Clerk of Court




(Form not rev. 5/96) VAN−99                                                                              29 / WCK
